     6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

PAULA PARKS MCCLINTOCK,                      )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      Case No. 6:17-cv-00259-JAG
                                             )
CONTINUUM PRODUCER                           )
SERVICES, L.L.C.,                            )
                                             )
                      Defendant.             )



                                                                                               47)

                                                                       48

wherein Class Counsel seeks entry of an Order

Fees in the amount of $300,000.00. On January 17, 2020, the Court issued an Order referring the

Motion, and others, to the Honorable Kimberly E. West, United States Magistrate Judge, for a

report and recommendation and to preside over the Final Fairness Hearing (Dkt. No. 55). On

February 12, 2020, Judge West conducted a Final Fairness Hearing to determine, among other

things, whether the Motion should be approved (Dkt. No. 59), and on May 19, 2020, issued a

Report and Recommendation (Dkt. No. 60) wherein she recommended that the motions should be

                                                                                   Id. at 6.

       Judge West advised that any objections to the R&R should be filed no later than June 2,

2020 and the failure to file an objection would waive appellate review of the findings and

conclusions made therein. Id. The time for objections has passed, and no objection has been filed.

Accordingly, the Court, having considered the Motion and Memorandum, all matters and evidence

submitted in connection therewith, and the proceedings on the Final Fairness Hearing, hereby
      6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 2 of 20



adopts the Report and Recommendation and finds the Motion should be GRANTED as follows:

        1.      This Order incorporates by reference the definitions in the Settlement Agreement

(Dkt. No. 39-1) and all terms not otherwise defined herein shall have the same meanings as set

forth in the Settlement Agreement.

        2.      The Court, for purposes of this Order, incorporates herein its findings of fact and

conclusions of law from its Order and Judgment Granting Final Approval of Class Action

Settlement as if fully set forth.

        3.      The Court has jurisdiction to enter this Order and over the subject matter of the

Litigation and all parties to the Litigation, including all Settlement Class Members.

        4.      The Notice stated that Class Counsel would seek                         300,000.00,

to be paid from the Gross Settlement Fund. See Declaration of Jennifer M. Keough on Behalf of

Settlement Administrator JND Legal Administration LLC, Regarding Notice Mailing and

                                              (Dkt. No. 54-4)

for                  was given to all Settlement Class Members who could be identified with

reasonable effort. The form and method of notifying the Settlement Class of the request for

                  is hereby determined to have been the best notice practicable under the

circumstances, constitutes due and sufficient notice to all persons and entities entitled to receive

such notice, and fully satisfies the requirements of Rule 23, Federal Rules of Civil Procedure, and

due process.

        5.      Class Counsel provided the Court with abundant evidence in support of their

request for                   , including but not limited to: (1) the Motion and Memorandum;

(2) Declaration of Bradley E. Beckworth, Patrick M. Ryan, and Robert N. Barnes on Behalf of

                                                         54-2); (3) Declarations of Nix Patterson,




                                                 2
     6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 3 of 20



LLP; Ryan Whaley Coldiron Jantzen Peters & Webber; Barnes & Lewis; Whitten Burrage and

Lawrence Murphy (Dkt. Nos. 47-1 through 47-8); (4) Declaration of Paula Parks McClintock

 McClintock                        54-1); (5) JND Decl.; and (6) the Affidavits of Absent Class

Members Saydee Resources, LLP and Little Land Co. (Dkt. Nos. 54-6 and 54-7). This evidence

was submitted to the Court well before the objection and opt-out deadline, and none of the evidence

was objected to or otherwise refuted by any Settlement Class Member.

       6.        Class Counsel is hereby awarded                   of $300,000.00, to be paid from

the Gross Settlement Fund. In making this award, the Court makes the following findings of fact

and conclusions of law:

                 (a)    The Settlement has created a fund of $900,000.00 in cash for immediate

       payment to the Settlement Class. Settlement Class Members will benefit from the

       Settlement that occurred because of the substantial efforts of Class Representative and

       Class Counsel;

                 (b)    On December 4, 2019, JND caused the Short Form Notice of Settlement to

       be mailed to 20,455 unique mailing records identified in the mailing data. See JND Decl.

       at ¶10.

       $300,000.00. The Short Form Notice also directed class members to a website for further

       information, including the Long Form Notice, and provided the option of requesting a Long

       Form Notice be sent via U.S. Mail;

                 (c)    Class Counsel filed its Motion approximately fourteen (14) days prior to the

       deadline for Settlement Class Members to object. No objections were filed in opposition



       any objections to the requested fees are waived;




                                                   3
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 4 of 20



        (d)     The Parties here contractually agreed that the Settlement Agreement shall

 be governed solely by federal common law with respect to certain issues, including the



        To promote certainty, predictability, the full enforceability of this
        Settlement Agreement as written, and its nationwide application, this
        Settlement Agreement hall be governed solely by federal law, both
        substantive and procedural, as to due process, class certification, judgment,
        collateral estoppel, res judicata, release, settlement approval, allocation,

                          and Litigation Expenses, and all other matters for which
        there is federal procedural or common law, including federal law regarding
        federal equitable common fund class actions.

 Settlement Agreement at ¶11.8 (emphasis added);

        (e)     This choice of law provision should be and is hereby enforced. See Boyd

 Rosene & Assocs., Inc. v. Kansas Mun. Gas Agency, 174 F.3d 1115, 1121 (10th Cir. 1999)

 (citing Restatement (Second) of Conflict of Laws § 187, cmt. e (Am. Law Inst. 1988)); see

 also Williams v. Shearson Lehman Bros., 1995 OK CIV APP 154, ¶ 17, 917 P.2d 998, 1002

 (concludi

                                                        Barnes Group, Inc. v. C & C Prods.,

 Inc.                                                                                     ose



 enforced similar language in prior class action settlements. See, e.g., Chieftain Royalty Co.

 v. Marathon Oil Co., No. CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Dkt. No. 120 at 4-

 5); Reirdon v. Cimarex Energy Co., No. 16-cv-113-KEW (E.D. Okla. Dec. 18, 2018) (Dkt.

 No. 105 at 4-5); Chieftain Royalty Co. v. XTO Energy Inc., No. CIV-11-29-KEW (E.D.

 Okla. Mar. 27, 2018) (Dkt. No. 231 at 5); Reirdon v. XTO Energy Inc., No. 16-cv-00087-

 KEW (E.D. Okla. Jan. 29, 2018) (Dkt. No. 124 at 4-5). The Court is aware of the Tenth




                                           4
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 5 of 20



                          Chieftain Royalty Co. v. EnerVest Energy Institutional Fund XIII-A,

 L.P., 888 F.3d 455 (10th Cir. 2017). The Court finds the EnerVest decision does not bear

 on the              decision here because the Settlement Agreement in this case specifically

 includes the choice of law language set forth above and, as such, the                 analysis is

 governed by the Tenth                 long line of jurisprudence in common fund class actions

 under the common fund doctrine. See Gottlieb v. Barry, 43 F.3d 474 (10th Cir. 1994);

 Brown v. Phillips Petroleum Co., 838 F.2d 451 (10th Cir. 1988); Uselton v. Commercial

 Lovelace Motor Freight, 9 F.3d 849 (10th Cir. 1993);

          (f)



                                                                                            of the

 trial judge, who has firsthand knowledge of the efforts of counsel and the services provided.

 Brown v. Phillips Petroleum Co., 838 F.2d 453 (10th Cir. 1988). Such an award will only

 be reversed for abuse of discretion. Id.; Gottlieb v. Barry, 43 F.3d 474, 486 (10th Cir.

 1994). Here, the requested fees are specifically authorized by law, federal common law,

 which is specifically authorized by an express agreement of the parties. See Settlement

                                                                   ederal common law), district

 courts have discretion to apply either the percentage of the fund method or the lodestar

 method         but, in the Tenth Circuit, the percentage of the fund method is clearly preferred.

 Brown, 838 F.2d at 454; Gottlieb, 43 F.3d at 483; Chieftain Royalty Co. v. Laredo Petro.,

 Inc., No. CIV-12-                                                                    Laredo Fee




                                               5
       6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 6 of 20



         this, where federal common law is used t

         fee under Rule 23(h), neither a lodestar nor a lodestar cross check is required. Id.;

                (g)

         percentage method and rejected application of a lodestar analysis or lodestar cross check.

         See, e.g., CompSource Oklahoma v. BNY Mellon, N.A., No. CIV-08-469-KEW, 2012 U.S.

         Dist. LEXIS 1850

         that trial courts have the discretion to award fees based solely on a percentage of the fund

         approach and are not required to conduct a lodestar analysis in common fund class

         actions.          Union Asset Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632, 644 (5th

         Cir. 2012)); Chieftain Royalty Co. v. Marathon Oil Co., No. CIV-17-334-SPS (E.D. Okla.

         Mar. 8, 2019) (Dkt. No. 120 at 21-24); Reirdon v. Cimarex Energy Co., No. 16-cv-113-

         KEW (E.D. Okla. Dec. 18, 2018) (Dkt. No. 105); Chieftain Royalty Co. v. XTO Energy

         Inc., No. CIV-11-29-KEW (E.D. Okla. Mar. 27, 2018) (Dkt. No. 231); Reirdon v. XTO

         Energy Inc., No. 16-cv-00087-KEW (E.D. Okla. Jan. 29, 2018) (Dkt. No. 124); Cecil v.

         BP America Production Co., No. 16-cv-00410-KEW (E.D. Okla. Nov. 19, 2018) (Dkt. No.

         260).1 Other Oklahoma federal courts agree. See, e.g., Northumberland County Ret. Sys. v.

         GMX Res. Inc., No. CIV-11-                                      The Court is not required to

         conduct a lodestar assessment of the hours versus a reasonable hourly rate. Nonetheless,

         even if such an assessment were made, the Court would reach the same conclusion that the

                                           Dkt. No. 150 at n.1); see also Laredo




1
    The MANUAL FOR COMPLEX LITIGATION § 14.121 (4th ed. 2004) also approves of the percentage



                                                   6
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 7 of 20



                                                  Naylor Farms, Inc. v. Anadarko OGC Co.,

 No. CIV-08-668-R (W.D. Okla. Oct. 5, 2012) (Dkt. No. 329);

         (h)    The percentage methodology calculates the fee as a reasonable percentage

 of the value obtained for the benefit of the class. See Brown, 838 F.2d at 454. When



 reasonableness of the requested fee by analyzing the factors set forth in Johnson v. Georgia

 Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). See Brown, 838 F.2d at 454-55. Not

 all of the factors apply in every case, and some deserve more weight than others depending

 on the facts at issue. Id. at 456. Based upon that analysis, the applicable law, and the

 evidence submitted to the Court, I have concluded that the requested fee of $300,000 is

 reasonable;

         (i)    The twelve Johnson factors are: (1) the time and labor required, (2) the

 novelty and difficulty of the questions presented by the litigation, (3) the skill required to

 perform the legal services properly, (4) the preclusion of other employment by the

 attorneys due to acceptance of the case, (5) the customary fee, (6) whether the fee is fixed

 or contingent, (7) time limitations imposed by the client or the circumstances, (8) the

 amount in controversy and the results obtained, (9) the experience, reputation and ability

 of the attorneys, (10) the undesirability of the case, (11) the nature and length of the

 professional relationship with the client, and (12) awards in similar cases. Gottlieb, 43 F.3d

 at 482 n. 4;

         (j)    I find that the eighth Johnson factor the amount involved in the case and

 the results obtained   weighs heavily in support of the requested fee. See Brown, 838 F.2d




                                           7
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 8 of 20



 contingent and that the efforts of counsel were instrumental in realizing recovery on behalf

                 FED. R. CIV. P

 contingency-                                                                   is the basic

                ;

         (k)    Here, the evidence shows that, under the results obtained factor, the Fee

 Request is fair and reasonable under the circumstances. The Gross Settlement Fund of

 $900,000.00, which alone is a significant recovery for the Class, as this immediate cash

 payment represents approximately

 underpayment for the principal claim asserted by the Class for late payments made between

 May 2012 and February 2018. See Affidavit of Barbara A. Ley at ¶3;

         (l)    In valuing the result obtained for purposes of determining a reasonable fee

                                                                                -established

 that the fee award should be based on the total economic benefit bestowed on the class.

 See, e.g.,                                   , No. 14-cv-00870 JCH/KK, 2015 U.S. Dist.

 LEXIS 190795, at *7-8 (D.N.M. June 25, 2015) (collecting cases),             854 F.3d 1167

 (10th Cir. 2016); see also Boeing Co. v. Van Gemert, 444 U.S. 472, 479 (1980) (explaining



                                                                                  ;

         (m)    Here, the Settlement represents a significant, concrete monetary benefit to

 the Settlement Class. U

 upon their submission of information or some sort of complicated claims process, here,

 these benefits are guaranteed and automatically bestowed upon the Settlement Class as a

 result of the Settlement.




                                          8
     6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 9 of 20



       award of $300,000.00 to be paid from the Gross Settlement Fund. 2 Joint Class Counsel

       Decl. ¶86 (Dkt. No. 54-2);

               (n)     I find the other Johnson factors also support and weigh strongly in favor of

       the Fee Request. First, I find the evidence of the time and labor involved weighs in favor

       of the Fee Request.

       expended in the research, investigation, prosecution and resolution of this Litigation is set

       forth in detail in the Joint Class Counsel Declaration (Dkt. No. 54-2). In summary, this

       evidence proves that for over two years, Class Counsel investigated and analyzed the

                                                                             documents and a large




2
  The outstanding result obtained is in stark contrast to cases like Hess v. Volkswagen of America,
Inc., 2014 OK 111, 341 P.3d 662, where fees are based upon coupons or claims made settlements
with no guaranteed common fund. Hess was a fee-shifting case where defendants contractually

method. See id. at 666. The concurring opinion even recognized there are other cases where the
attorney-                                                                    Id. at 672, n. 3 (emphasis
added). And, that case was an egregious outlier where the entire class got less than $46,000, but
the lawyers were asking for over $14 million a result that could never pass muster under the
                         See id. at 673. On remand, the trial court, as instructed, subtracted the fees
generated in the failed Florida litigation from the lodesta

postjudgment interest. Hess v. Volkswagen of America, Inc., 2017 OK CIV APP 35, ¶2, 398 P.3d
27. Volkswagen appealed the tria                                the new attorney fee award - an
award which constitutes a mere 13.6% of the prior attorney fee award -
                                                                                          Id. The
                                                downward reduction of the lodestar by 70% given
the low recovery obtained in the case, even though the fee awarded and affirmed still represented
21.5 times as much money as recovered for the entire class (Fees of $983,616.75 vs. Class
Recovery of $45,780); see also, e.g., Fitzgerald Farms, LLC v. Chesapeake Operating, L.L.C.,
No. CJ-2010-38, 2015 WL 5794008, at *2 (Okla. Dist. Ct. Beaver Cty. July 2, 2015) (finding

to the Settlement Class when compared against other royalty underpayment class action

Litigation and the Settlement achieved for the benefit of the Settlement Class, this highly
significant factor strongly supports                        .



                                                  9
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 10 of 20



  amount of electronically produced data, including organizational documents, well data, and

  historical proceeds payments for Oklahoma owners. Class Counsel also deposed two of

                                                         Class Counsel spent significant time

  working with accounting

  claims and engaged in a lengthy and complex negotiation process to obtain this outstanding

  Settlement. The process necessary to achieve this Settlement required several months of

  negotiations and extensive consultation with experts to evaluate and analyze damages.

                                                                              719 past hours of

  attorney and professional time to this Litigation and reasonably anticipate dedicating an

  additional 147.5 hours through final approval and distribution;

         (o)     Second, I find that the evidence regarding the novelty and difficulty of the

  questions presented in this action weighs in favor of the Fee Request. Class actions are

  known to be complex and vigorously contested. The Court notes that in addition to the

  pleadings on file, Declarations and arguments of the parties, the Court has presided over

  this case for nearly three years and finds that this case presented novel difficult issues. The

  legal and factual issues litigated in this case involved complex and highly technical issues.

  The claims involved difficult and highly contested issues of Oklahoma oil and gas law that

  are currently being litigated in multiple forums. The successful prosecution and resolution

                                                                 work with various experts to

  analyze complex data to support their legal theories and evaluate the amount of alleged

  damages. I find the fact that Class Counsel litigated such difficult issues against the

  vigorous opposition of highly skilled defense counsel and obtained a significant recovery

  for the Settlement Class further supports the fee request in this case. Joint Class Counsel




                                            10
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 11 of 20



  Decl. at ¶51. Moreover, Defendants asserted a number of significant defenses to the

                                                to be overcome if the Litigation continued to

  trial. Thus, the immediacy and certainty of this recovery, when considered against the very

  real risks of continuing to a difficult trial and possible appeal, weighs in favor of the Fee

  Request. Joint Class Counsel Decl. at ¶49;

         (p)     I find that the third and ninth Johnson factors   the skill required to perform

  the legal services and the experience, reputation and ability of the attorneys   supports the

  Fee Request. I find the Declarations and other undisputed evidence submitted prove that

  t

  and complex class action litigation to bring it to such a successful conclusion, requiring

  investigation and mastery of complex facts, the ability to develop creative legal theories,

  and the skill to respond to a host of legal defenses. See Joint Class Counsel Decl. at ¶49. I

  have presided over other cases where various members of Class Counsel were actively

  involved. Courts in this district are familiar with the work of Nix Patterson, LLP, Ryan

  Whaley Coldiron Jantzen Peters & Webber, Barnes & Lewis, LLP, Whitten Burrage, and

  Larry R. Murphy, Jr., and find that these attorneys possess the type of experience,

  reputation and ability that supports the Fee Request.

         The case required investigation and mastery of highly technical issues regarding

  royalty payments in Oklahoma. See Joint Class Counsel Decl. at ¶49. The law firm of Nix

  Patterson has years of experience litigating royalty underpayment class actions in

  Oklahoma state and federal courts. Id. NP also is highly experienced in class action,

  commercial, qui tam, mass tort, securities, and other complex litigation and has

  successfully prosecuted and settled numerous class actions, including oil and gas royalty




                                           11
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 12 of 20



  underpayment class actions. Id.

  corporations in contingent fee litigation, including the tobacco industry, the pharmaceutical

  industry, and the energy industry. Id. NP consists of some of the most experienced complex

  litigation attorneys in the country. Utilizing creativity and zealous advocacy, these

  attorneys have achieved huge results for their clients. Id. Courts in this district have

  witnessed this advocacy first-hand and commended the attorneys at Nix Patterson for their

  work in the case of CompSource Oklahoma v. BNY Mellon, NA, No. CIV 08-469-KEW

  (E.D. Okla.), stating:              -fought case, and I think that the legal work on this case

  has just been absolutely spectacular, and I want to brag on all of you for the work that you

               See Dkt. No. 54-5). And the same is true here;

         (q)     Further, I find the skill, reputation and ability of the Ryan Whaley law firm

  supports the Fee Request. Ryan Whaley is a litigation, energy, and environmental law firm

  based in Oklahoma City with national, regional, and state clients and has litigated class

  actions and complex commercial litigations in courts across the country. See Joint Class

  Counsel Decl. at ¶54. Founding partner Pat Ryan has more than 48 years of experience in

  Oklahoma state and federal courts and is best known for successful high-profile cases,

  including his work as U.S. Attorney in the prosecution and conviction of Oklahoma City

  Bombing defendants Timothy McVeigh and Terry Nichols in Denver, Colorado, and

  securing the acquittal of a founder/CEO in one of the largest corporate fraud cases

  prosecuted by the U.S. Department of Justice. Id.;

         (r)     I also find the skill, reputation and ability of the law firm of Barnes & Lewis,

  LLP also supports the Fee Request. See Joint Class Counsel Decl. ¶55. That firm has been

  lead counsel in at least fourteen (14) Oklahoma oil and gas class action cases that have




                                           12
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 13 of 20



  been concluded and resulted in combined Common Funds exceeding $700 million                 far

  more than any other law firm. BL also holds the distinction of having been lead counsel in

  the first oil and gas class action nationwide to have been successfully tried to a jury;

         (s)     I find that the quality of representation by counsel on both sides of this

  Litigation was high. Defendant is represented by skilled class action defense attorneys who

  spared no effort in the defense of their client. Compare In re King Res. Co. Sec. Litig., 420

  F. Supp. 610, 634 (D. Colo. 1976). Simply put, without the experience, skill and

  determination displayed by all counsel involved, the Settlement would not have been

  reached. See Joint Class Counsel Decl. at ¶¶51-59. I find these factors strongly support the

  Fee Request;

         (t)     I find that the evidence regarding the fourth and seventh Johnson factors

  the preclusion of other employment by Class Counsel and time limitations imposed by the

  client or circumstances    weighs in favor of the Fee Request. The Declarations and other

  undisputed evidence prove that Class Counsel necessarily were hindered in their work on

  other cases due to their dedication of time and effort to the prosecution of this Litigation.

  See Joint Class Counsel Decl. at ¶46. This case was filed two and a half years ago in May

  2017, and has required the devotion of significant time, manpower and resources from

  Class Counsel over that period. See id. Class Counsel has spent substantial time and effort

  in negotiating and preparing the necessary paperwork related to the Settlement. See id. A

  case of the size and complexity of this one deserves and requires the commitment of a

  significant percentage of the total time and resources of firms the size of those of Class

  Counsel. See id.                                                                           time

  and resources. See id. Accordingly, I find these factors support the Fee Request;




                                           13
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 14 of 20



         (u)        I find the evidence regarding the fifth Johnson factor   the customary fee

  and awards in similar cases      further weighs in favor of the Fee Request. Class Counsel

  and Ms. McClintock negotiated and agreed to prosecute this case based on a contingent fee

  up to 40%. See McClintock Decl. at ¶7; Joint Class Counsel Decl. at ¶41. However, Class

  Counsel is seeking a fee of only 1/3. I find this fee is consistent with the market rate and is

  in the range of

  over the past fifteen (15) years. See Joint Class Counsel Decl. at ¶61; see also, e.g.,

  Fitzgerald Farms,

  royalty un

  and awarding 40% fee of $119 million common fund);

         (v)        Federal and state courts in Oklahoma often approve similar and higher fee

  awards in similar cases. For example, this Court recently approved a 40% fee in similar

  royalty underpayment cases. See, e.g., Chieftain Royalty Co. v. Marathon Oil Co., No.

  CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Dkt. No. 120); Reirdon v. Cimarex Energy

  Co., No. 16-cv-113-KEW (E.D. Okla. Dec. 18, 2018) (Dkt. No. 105); Chieftain Royalty

  Co. v. XTO Energy Inc., No. CIV-11-29-KEW (E.D. Okla. Mar. 27, 2018) (Dkt. No. 231);

  Reirdon v. XTO Energy Inc., No. 16-cv-00087-KEW (E.D. Okla. Jan. 29, 2018) (Dkt. No.

  124). Moreover, the Western District of Oklahoma approved a 40% fee and a 39% fee in

  similar royalty underpayment class actions. See Laredo

  request of forty percent (40%) of the $6,651,997.95 Settlement Amount is within the

                                                                   a Courts as being fair and

                                                             QEP Fee Order at *6 (awarding a

  fee of $46.5 million, which represented approximately 39% of the cash portion of a $155




                                            14
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 15 of 20



  million settlement). The typical fee award in similar royalty underpayment class actions in

  Oklahoma state court is 40%. See Joint Class Counsel Decl. at ¶42. Given the outstanding

  recovery, I find the fact that the Fee Request is in line with the typical fee award granted

  in similar cases supports its approval;

           (w)    Moreover, I find a 1/3 fee is consistent with, if not below, the market rate

  for high quality legal services in royalty class actions like this. See, e.g., Chieftain Royalty

  Co. v. Marathon Oil Co., No. CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Dkt. No. 120);

  Reirdon v. Cimarex Energy Co., No. 16-cv-113-KEW (E.D. Okla. Dec. 18, 2018) (Dkt.

  No. 105); Chieftain Royalty Co. v. XTO Energy Inc., No. CIV-11-29-KEW (E.D. Okla.

  Mar. 27, 2018) (Dkt. No. 231); Reirdon v. XTO Energy Inc., No. 16-cv-00087-KEW (E.D.

  Okla. Jan. 29, 2018) (Dkt. No. 124); Cecil v. BP America Production Co., No. 16-cv-

  00410-KEW (E.D. Okla. Nov. 19, 2018) (Doc. No. 260); Laredo

                                                                                 rmination of a




                                                                     d on the future success of

                  CompSource Oklahoma, 2012 U.S. Dist. LEXIS 185061, at *23; see also

  Laredo                                                                 -length and agreed to a

  forty percent (40%) contingency fee at the outset of this litigation, reflecting the value



  Representative agreed Class Counsel would represent her on a contingency fee basis, not

  to exceed 40%. See McClintock Decl. at ¶7. Class Counsel is seeking a fee of 1/3. Ms.

                    eclaration demonstrates her continued support of the fairness and




                                            15
    6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 16 of 20



       reasonableness of the Fee Request. McClintock Decl. at ¶¶14-15. I find this factor supports

       the Fee Request. Further, Class Counsel submitted significant evidence regarding the fee

       and market rate that supports this factor. Class Counsel have specialized skill, experience



       generally and complex oil and gas litigation, specifically           and have submitted

       significant testimony in their Declarations demonstrating that the fee structure negotiated

       with Ms. McClintock is the market rate for such cases. See Joint Class Counsel Decl. at

       ¶43;

              (x)     I find the sixth Johnson factor the contingent nature of the fee        also

       supports the Fee Request. Class Counsel undertook this Litigation on a purely contingent

       fee basis (with the amount of any fee being subject to Court approval), assuming a

       substantial risk that the Litigation would yield no recovery and leave them uncompensated.

       See Joint Class Counsel Decl. at ¶66. Courts consistently recognize that the risk of



       As Professor Geoffrey Miller has aptly noted,



                                            See Reirdon v. Cimarex Energy Co., No. 16-CV-113-

       KEW (E.D. Okla.) (Dkt. No. 64 at ¶55); see also Joint Class Counsel Decl. at ¶66. Class

       Counsel expended thousands of hours litigating several similar royalty underpayment

       actions where the courts denied class certification and thus, Class Counsel received no

       remuneration whatsoever despite their diligence and expertise. 3 Simply put, it would not



3
 See, e.g., Foster v. Apache, 285 F.R.D. 632 (W.D. Okla. 2012); Foster v. Merit Energy Co., 282
F.R.D. 541 (W.D. Okla. 2012); Morrison v. Anadarko Petroleum Co., 280 F.R.D. 621 (W.D. Okla.
2012); Tucker v. BP Am. Prod. Co., 278 F.R.D. 646 (W.D. Okla. 2011); Miller Decl. at ¶52.

                                               16
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 17 of 20



  have been economically prudent or feasible if Class Counsel were to pursue the case under

  any prospect that the Court would award a fee on the basis of normal hourly rates;

         (y)     Further, as noted above, Class Representative negotiated and agreed Class

  Counsel would represent her on a contingency fee basis, not to exceed 40%. See

  McClintock Decl. at ¶7; Joint Class Counsel Decl. at ¶41. This agreed-upon fee reflects the

  value of this Litigation as measured when the risks and uncertainties of litigation still lay

  ahead. See CompSource, 2012 U.S. Dist. LEXIS 185061, at *23-25; Laredo Fee Order at

  8. If Class Counsel had not been successful, they would have received zero compensation

  (not to mention reimbursement for expenses). Joint Class Counsel Decl. at ¶66; see also

                                                  , 2003 OK 72, ¶¶11 & 15-23, 77 P.3d 1042,

  1049-53. Prearranged fees, whether fixed or contingent, can be helpful in setting court

  awarded fees in class actions. See, e.g., Opinion at ¶¶ 12-22 in Adkisson v. Koch Industries,

  Inc., No. 106,452 (Okla. Civ. App. Aug. 7, 2009) (unpublished), cert. denied, (Okla. Feb.

  4, 2010); Sholer                                        , 1999 OK CIV APP 100, ¶14, 990

  P.2d 294, 299-300. Moreover, even though federal law, not Oklahoma law, governs this



  recognizes any atto

                                                                                   -

  premium. See, e.g., Morgan v. Galilean Health Enters., Inc., 1998 OK 130, ¶14, 977 P.2d

  357, 364 n. 30 (citing Brashier v. Farmers Ins. Co., 1996 OK 86, ¶11, 925 P.2d 20, 25 n.

  22);                                                , 1980 OK 120, ¶6, 615 P.2d 291, 294-

  95. Accordingly, I find this factor strongly supports the Fee Request;




                                           17
6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 18 of 20



         (z)     I find the evidence shows that the tenth Johnson factor     the undesirability

  of the case   weighs in favor of the Fee Request. Compared to most civil litigation, this



  these claims against Cimarex. See Joint Class Counsel Decl. at ¶66. Few law firms would

  be willing to risk investing the time, trouble and expenses necessary to prosecute this

  Litigation for multiple years. Id. Further, Defendant has proven itself to be a worthy

  adversary. There was no doubt from the beginning that this lawsuit would be a lengthy

  undertaking. Id. The investment by Class Counsel of their time, money and effort, coupled

  with the attendant potential of no recovery and loss of all the time and expenses advanced

  by Class Counsel, rendered the case sufficiently undesirable so as to preclude most law

  firms from taking a case of this nature. Id. And, this Litigation involved a number of

  uncertain legal and factual issues. Id. at ¶49. Indeed, in another complex royalty

  underpayment class action, one Oklahoma state court explained:

         Few law firms are willing to litigate cases requiring review of tens of
         thousands of pages of detailed contracts and accounting records, advance
         payment of hundreds of thousands of dollars in consultants and expert
         witness fees, and investment of substantial time, effort, and other expenses
         throughout an unknown number of years to prosecute a case with high risk,
         both at the trial and appellate levels.

  Fitzgerald Farms, 2015 WL 5794008, at *8. I find the same principle holds true here. Class

  Counsel reviewed thousands of pages of documents, including a large amount of

  electronically produced data, well data, gas payment statements and historical royalty

  payments for Oklahoma royalty owners. Joint Class Counsel Decl. at ¶10. Class Counsel

                                         $14,608.58 in litigation expenses to date. And, Class

                                                               719 past hours of time over the

  length of this action. I find this factor also supports the Fee Request;



                                            18
    6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 19 of 20



               (aa)    I find the eleventh Johnson factor the nature and length of the professional

       relationship with the client    also supports the Fee Request. Ms. McClintock is a highly

       educated and experienced royalty owner. See McClintock Decl. at ¶¶4-5. She was and

       remains very active in this litigation. Id. at ¶¶8-11. Further, Class Counsel has represented

       Ms. McClintock in other litigation. Joint Class Counsel Decl. at ¶69. Ms. McClintock

       negotiated a 40% fee when she agreed to be class representative in this litigation. See

       McClintock Decl. at ¶7; Joint Class Counsel Decl. at ¶41. And, she supports the Fee

       Request. McClintock Decl. at ¶¶12-15. Accordingly, I find this factor supports Class
                              4
                                  ;

               (bb)    In summary, upon consideration of the evidence, pleadings on file,

       arguments of the parties, and the applicable law, I find that the Johnson factors under

       federal common law weigh strongly in favor of the Fee Request and that the Fee Request

       is fair and reasonable and should be and is hereby approved.

       7.

in no way disturb or affect the finality of the Order and Judgment Granting Final Approval of Class




4
  The foregoing twelve Johnson factors are also included in the statutory enhancement factors in
Oklahoma and thus, are supported by the same evidence under Oklahoma state law. See 12 O.S.
§ 2023(G)(4)(e). The only additional factor under Oklahoma law the risk of recovery in the
litigation further supports the fee request here. As discussed above, this Litigation involved
complex issues of law and fact that placed the ultimate outcome in doubt. There was no guarantee
Plaintiff and the Class would prevail on their legal theories at class certification, summary
judgment and/or trial. Defendant denies all allegations of wrongdoing or liability and that the
Litigation could have been properly maintained as a class action. See Settlement Agreement at
¶11.1. In the absence of the Settlement, the outcome of the complex issues in this case would
remain uncertain until their ultimate resolution by the Court or a jury, thus placing substantial risk
on both Parties. Accordingly, if Oklahoma law were applicable here, I find this factor also weighs
in favor of the Fee Request. Because I find that the evidence submitted here supports approval of
the Fee Request under each of the Oklahoma factors, I also find the Fee Request is be fair,
reasonable and approved under Oklahoma law as well.

                                                 19
    6:17-cv-00259-JAG Document 61 Filed in ED/OK on 06/04/20 Page 20 of 20



Action Settlement, the Settlement Agreement or the Settlement contained therein.

       8.      Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

Members for all matters relating to this Litigation, including the administration, interpretation,

effectuation or enforcement of the Settlement Agreement and this Order.

       9.      There is no reason for delay in the entry of this Order and immediate entry by the

Clerk of the Court is expressly directed pursuant to Rule 54(b), Federal Rules of Civil Procedure.

       IT IS SO ORDERED this           day of June, 2020.




                                             __________________________________
                                             JOHN A. GIBNEY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                               20
